Name: 76/689/EEC: Commission Decision of 30 June 1976 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing;  Europe
 Date Published: 1976-08-26

 Avis juridique important|31976D068976/689/EEC: Commission Decision of 30 June 1976 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 235 , 26/08/1976 P. 0027 - 0028COMMISSION DECISION of 30 June 1976 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (76/689/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the request made by the Grand Duchy of Luxembourg, Whereas under Articles 15 (1), 16 and 17 of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted before 1 January 1974 in one or more of the Member States and which fulfil the conditions provided for in that Directive are, after 31 December 1975, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Grand Duchy of Luxembourg has applied for such authorization in respect of some varieties of different species; Whereas the Commission Decision of 30 December 1975 (3) extended the period provided for in the said Article 15 (1) for the varieties listed in this Decision for the Grand Duchy of Luxembourg from 31 December 1975 to 30 June 1976; Whereas the Commission has meanwhile completed its examination of the Luxembourg application in respect of these varieties; Whereas varieties of this type have been the subject of official growing trials in the Grand Duchy of Luxembourg ; whereas the results of these trials have led the Grand Duchy of Luxembourg to decide that their value for cultivation or use is inferior to other varieties accepted in the Grand Duchy of Luxembourg; Whereas the other Member States have accepted these conclusions ; whereas it can therefore be shown that these varieties do not produce results in the Grand Duchy of Luxembourg which, with respect to their qualities taken as a whole as regards their value for cultivation or/use, correspond to those obtained from a comparable variety accepted therein (Article 15 (3) (c), first case of the said Directive); Whereas therefore the application of the Grand Duchy of Luxembourg in respect of all these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulure and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Grand Duchy of Luxembourg is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1976 common catalogue of varieties of agricultural plant species: FODDER PLANTS Trifolium pratense Aberystwyth S 123 Aberystwyth S 151 Altaswede Cornish Marl Cotswold Single Cut Essex Single Cut Grasslands Turoa Krano Pajbjerg Merkur Montgomery Nava Trifolium Rea 4n Resident Ãtofte Tenda Trifolium Toma Ãtofte Vesta DÃ ¦hnfeldt (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. (3)OJ No L 46, 21.2.1976, p. 35. Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The Grand Duchy of Luxembourg shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 30 June 1976. For the Commission P.J. LARDINOIS Member of the Commission